
	
		I
		112th CONGRESS
		1st Session
		H. R. 2460
		IN THE HOUSE OF REPRESENTATIVES
		
			July 8, 2011
			Mr. Farenthold (for
			 himself and Mr. Paul) introduced the
			 following bill; which was referred to the Committee on Transportation and
			 Infrastructure
		
		A BILL
		To amend title 46, United States Code, to allow operation
		  of foreign-flag cruise ships in the coastwise trade of the United
		  States.
	
	
		1.Short titleThis Act may be cited as the
			 Creating and Restoring U.S. Investment
			 and Stimulating Employment Act.
		2.operation of
			 foreign-flag cruise ships in the coastwise trade of the United
			 StatesSection 55103 of title
			 46, United States Code, is amended by adding at the end the following new
			 subsection:
			
				(c)Limitation on
				application
					(1)In
				generalThis section shall not apply to the transportation of
				passengers by a passenger vessel on a voyage—
						(A)that is more than
				24 hours in duration;
						(B)any part of which
				is on the high seas; and
						(C)in which
				passengers embark or disembark in the United States (including any commonwealth
				or territory of the United States).
						(2)Passenger vessel
				definedFor purposes of this subsection passenger
				vessel (as defined in section 2101) does not include—
						(A)a public
				vessel;
						(B)a vessel owned or
				operated by a State or local government; or
						(C)a vessel that is
				used on a regular schedule—
							(i)to
				provide transportation only between particular places; and
							(ii)to transport
				only—
								(I)passengers;
				or
								(II)vehicles, or
				railroad cars, that are being used, or have been used, in transporting
				passengers or
				goods.
								.
		
